Citation Nr: 1410631	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to January 1946.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a March 2012 decision by the RO which denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran in this case is 89 years old and was scheduled for a videoconference hearing at the Chicago RO in January 2014.  However, several days prior to the scheduled hearing, the Veteran's congressman notified the RO that the Veteran could not attend the hearing and requested to be rescheduled for a videoconference hearing at the St. Louis RO.  

Under the circumstances in this case, the undersigned finds that the Veteran has demonstrated good cause for not appearing for the scheduled hearing and that his motion to be rescheduled for another videoconference hearing is granted.  38 C.F.R. § 20.704(c).  

In view of the recent developments, this case is REMANDED to the RO for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board via videoconference at the RO.  A copy of the notice to the Veteran of the scheduling of such hearing should be placed in the record.  


Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

